Citation Nr: 1104706	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for glaucoma, to include as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the RO.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) in a 
video-conference hearing in June 2009.

In July 2009, the Board remanded this matter to the RO for 
additional notice and development.  After completing the 
requested actions, the RO continued the denial of the claim (as 
reflected in an August 2010 supplemental statement of the case 
(SSOC)) and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  Glaucoma was not shown in service or for many years 
thereafter, and there is no medical evidence of a nexus between 
any the Veteran's diagnosed glaucoma first documented many years 
after service, and the Veteran's active military service, to 
include in-service exposure to Agent Orange.

3.  The weight of the probative medical opinion evidence has 
found that the Veteran's diagnosed glaucoma is not related to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for glaucoma, to include as 
secondary to service-connected diabetes mellitus, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
((West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008). Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any errors 
in the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a February 2009 letter provided notice to the 
Veteran of the evidence and information needed to substantiate 
his claim for service connection on appeal, on a direct and 
secondary basis.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
letter further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to his 
claims.  The February 2009 letter also provided the Veteran with 
information regarding disability ratings and effective dates 
consistent with Dingess/Hartman.  Following the issuance of this 
notice letter, the Veteran and his representative were afforded 
further opportunities to present pertinent information and/or 
evidence to the matter on appeal before the RO readjudicated this 
matter (as reflected in an August 2010 supplemental statement of 
the case).  Hence, the Veteran is not shown to be prejudiced by 
the timing of VCAA-compliant notice. See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical records, 
VA examinations from July 2008 and December 2009, and a private 
opinion letter dated in January 2010.  Also of record and 
considered in connection with the appeal is the transcript of the 
June 2009 Board hearing, as well as written statements provided 
by the Veteran, and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a Veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
or adult-onset diabetes mellitus), Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea) and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which it has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996).

Initially, the Board notes that as the RO previously determined 
that the Veteran served in Vietnam, exposure to Agent Orange is 
presumed.  However, mere exposure is not sufficient to establish 
service connection.  It must still be demonstrated that the cyst, 
left kidney, is the result of this exposure.  In this regard, 
glaucoma is not one of the disabilities that can be presumed to 
be the result of Agent Orange exposure.  See 38 C.F.R. § 
3.309(e).  Moreover, there is no medical opinion that relates the 
Veteran's glaucoma to Agent Orange.  Therefore, service 
connection for glaucoma based on exposure to Agent Orange is not 
established.

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in disability or 
death was in fact causally linked to such exposure.  See Brock v. 
Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

In this regard, the Veteran's STRs are negative for complaints, 
symptoms, findings or diagnosis of glaucoma.

Post-service medical evidence reflect that the Veteran was first 
treated for glaucoma in July 1998.  The Board notes that the 
passage of many years between discharge from active service and 
the medical documentation of a claim disability is a factor that 
weighs against a claim for service connection.  See Maxson, 230 
F.3d at 1333.

Additionally, there is no competent medical evidence or opinion 
that the Veteran's diagnosed glaucoma is related to his military 
service, to include Agent Orange exposure -and neither the 
Veteran nor his representative has presented, identified, or even 
alluded to the existence of any such opinion.  In short, there is 
no competent medical evidence to support the claim for service 
connection for glaucoma, on a direct basis.

Moreover, in this case, the Veteran specifically contends that 
his currently diagnosed glaucoma is secondary to his service-
connected diabetes mellitus.  The Board notes that a disability 
which is proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or injury 
for which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b).

A March 2008 private medical record notes that the Veteran has 
glaucoma directly due to diabetes mellitus.  No medical rationale 
or citation was made.

A June 2008 VA examination report confirmed the Veteran's 
diagnosed glaucoma. The examiner explained that glaucoma was not 
caused by diabetes; therefore, the Veteran's glaucoma was most 
definitely not secondary to his diabetes mellitus.

In a December 2009 VA examination report, the VA examiner noted 
review of the claims file.  The diagnosis was glaucoma, 
bilaterally.  The examiner opined that the Veteran's glaucoma is 
less likely than not related to his service-connected diabetes.  
The VA examiner explained that there have been many studies to 
try to link diabetes to glaucoma.  The majority of the studies 
say there is actually no direct correlation between diabetes and 
glaucoma.  

In a January 2010 letter, the Veteran's private doctor, A. S. 
James, O.D., opined that the Veteran has glaucoma in both eyes.  
He began treatment in July 1998.  He furthered that the Veteran 
was diagnosed with diabetes in 2000 according to patient history 
provided by the Veteran in November 2009.  He opined that the 
Veteran has glaucoma, but he could not say that it was due to 
secondary to any diagnosis of diabetes mellitus.

In this case, the only medical evidence of a favorable nexus 
opinion is provided in a private medical record that notes that 
the Veteran has glaucoma directly due to diabetes mellitus.  
However, the statement was made without any specific medical 
basis for the opinion.  The Board notes that, in assessing 
evidence such as medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

By contrast, the December 2009 VA examiner, who reviewed the 
entire claims file and evaluated the Veteran concluded that the 
Veteran's glaucoma was not related to his service-connected 
diabetes, noting the basis was on the medical literature that has 
failed to support a relationship between glaucoma and diabetes.  
This opinion is supported by the same conclusion reached by the 
June 2008 VA examiner.  Furthermore, the Veteran's own private 
doctor concluded that he could not say opine that the Veteran's 
glaucoma was related to his diabetes.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The Board finds that the December 2009 VA examiner's opinion 
constitutes probative evidence on the medical nexus questions-
based as it was on review of the Veteran's documented medical 
history and assertions and examination and is supported by other 
medical opinion evidence of record, both VA and private.  The 
Board also points out that VA adjudicators are not free to ignore 
or disregard the medical conclusions of a VA physician, and are 
not permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis 
v. Derwinski, 1 Vet. App. 66 (1991).  

The Board notes that while the Veteran is certainly competent to 
state when he notice the onset of his glaucoma,  he is not 
competent to provide a medical nexus opinion.  As indicated 
above, this claim turns on the medical matter of nexus to 
service- a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not shown to 
be other than laypersons without the appropriate medical training 
and expertise, neither is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for glaucoma, to include as secondary to 
service-connected diabetes mellitus must be denied.  In reaching 
the conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent and 
probative evidence does not support a finding of service 
connection for glaucoma, on a direct or secondary basis, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for glaucoma, to include as secondary to 
service-connected diabetes mellitus, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


